Citation Nr: 0431163	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to post-traumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to March 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) from a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran is currently service connected for PTSD, rated 70 
percent, and tinnitus, rated 10 percent.  He is also in 
receipt of a total compensation rating based on individual 
unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.

REMAND

In March 2003 a VA primary care physician reported that the 
veteran had hypertension since at least September 2000 and 
that it was most likely that his PTSD had contributed to the 
development of hypertension.  In September 2004 another 
private physician reported that that the veteran's PTSD was 
aggravating his hypertension.  To assist in the development 
of the veteran's claim, a VA examination should be provided 
to ascertain the etiology of the claimed hypertension and any 
relationship with the veteran's service-connected PTSD.

In that regard, it is noted that secondary service connection 
can be granted where a service connected disorder 
"aggravates" another disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  Aggravation in this instance means 
permanent worsening as opposed to a temporary exacerbation.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
appropriate examination regarding the 
claim for service connection for 
hypertension.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examination must 
encompass a detailed review of the 
veteran's medical records, relevant 
history and current complaints, as well 
as a clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's hypertension is proximately 
due to or the result of his service-
connected PTSD.  If not, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
that the hypertension has been 
permanently worsened (as opposed to 
temporarily exacerbated) by the service-
connected PTSD.  

2.  After completion of the requested 
development, the RO should readjudicate 
the veteran's claim on the basis of all 
the evidence of record.  This should 
include consideration of the case of 
Allen, supra, wherein the Court held that 
service connection may be warranted when 
aggravation of a non-service-connected 
condition is proximately due to or the 
result of a service-connected condition.  
If the action taken remains adverse to 
the veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


